—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court erred in denying his motion to suppress his showup identification. Defendant was apprehended within a few blocks of the scene of the crime and was identified by the victim of the robbery within an hour and 15 minutes of the crime. Although defendant was identified in the back of a police car and a police officer informed the victim before the showup that defendant fit the description given by *883him, the proximity of the identification procedure to the time and place of the crime supports the conclusion reached by the suppression court that the showup was “within the permissible boundaries of the governing legal principles” (People v Duuvon, 77 NY2d 541, 544; see, People v Woods, 238 AD2d 900, Iv denied 90 NY2d 912; People v Presley, 231 AD2d 847, Iv denied 89 NY2d 928). We likewise reject the contention of defendant that the sentence is unduly harsh or severe.
We have reviewed defendant’s remaining contention and conclude that it is without merit. (Appeal from Judgment of Erie County Court, DiTullio, J. — Robbery, 1st Degree.) Present — Green, J. P., Pine, Scudder and Lawton, JJ.